Filed Pursuant to Rule 424(b)(3) File Number 333-137814 REMOTEMDX, INC. a Utah corporation Prospectus Supplement No. 2 to Prospectus declared effective on January 5, 2007 (SEC File No. 333-137814) This Prospectus Supplement No. 2 supplements our Prospectus, dated January 5, 2007, as amended on May 25, 2007. The shares of common stock and the shares of common stock issuable in connection with conversions of certain convertible instruments that are covered by the Prospectus have been registered to permit their resale to the public by the selling stockholders named in the Prospectus. We are not selling any shares of common stock in this offering and therefore will not receive any proceeds from this offering. You should read this Prospectus Supplement No. 2 together with the Prospectus and Prospectus Supplement No. 1. This Prospectus Supplement No. 2 includes the attached Quarterly Report on Form 10-QSB of RemoteMDX, Inc., for the quarter ended June 30, 2007, as filed by us with the Securities and Exchange Commission. Our common stock is quoted on the OTC Electronic Bulletin Board of the National Association of Securities Dealers, Inc. under the symbol “RMDX.OB.” Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus supplement. Any representation to the contrary is a criminal offense. The date of this Prospectus Supplement is October 2, 2007. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) (X) QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR () TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-23153 REMOTEMDX, INC. (Exact name of small business issuer as specified in its charter) Utah 87-0543981 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 150 West Civic Center Drive Suite 400 Sandy, Utah 84070 (Address of principal executive offices) (801) 563-7171 (Issuer’s telephone number) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [ ] On August 7, 2007, the issuer had a total of 123,008,784 shares of common stock issued and outstanding.The issuer also had a total of 1,629 shares of Series A Preferred Stock outstanding, convertible at any time at the option of the holders thereof into common stock at the rate of 370 shares of common stock for each share of Series A Preferred Stock, or a total of 602,482 shares, 12,999 shares of Series B Preferred Stock outstanding, convertible at any time at the option of the holders thereof into approximately 134,472 shares of common stock. Transitional Small Business Disclosure Format (Check One): Yes
